Exhibit2 to Schedule 13D/A SHELDON G. ADELSON c/o Las Vegas Sands Corp. 3355 Las Vegas Boulevard Las Vegas, Nevada 89109 November 4,2011 Las Vegas Sands Corp. 3355 Las Vegas Boulevard Las Vegas, Nevada 89109 Re:Registration Rights Agreement Ladies and Gentlemen: The undersigned understand that Las Vegas Sands Corp. (the “Company”) proposes to file a registration statement on Form S-3ASR (the “Registration Statement”) on or before November 7, 2011 to register debt securities, shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), shares of the Company’s preferred stock, par value $0.001 per share (the “Preferred Stock”), warrants, depositary shares, units and purchase contracts.In addition, shortly after the Registration Statement is filed, the Company proposes to register the shares of Common Stock issuable upon the exercise of the Company’s outstanding warrants (the “Warrant Share Registration”). The Company and the undersigned hereby agree that the parties listed on Schedule A hereto (the “Transferees”) are Permitted Assignees (as defined in the Agreement) of Designated Holders, or Affiliates (as defined in the Agreement) of such Permitted Assignees, and have received Registrable Securities, together with the associated registration rights, in transfers from Designated Holders.Such Transferees hereby agree to be bound as Designated Holders by the provisions of the Agreement, and the Company agrees to treat the Transferees as Designated Holders for all purposes of the Agreement. Pursuant to Section 11(f) of the Second Amended and Restated Registration Rights Agreement, dated as of November 14, 2008 (the “Agreement”), by and among the Company and the other parties named therein, the undersigned Designated Holders (as defined in the Agreement), holding more than 50% of the Registrable Securities (as defined in the Agreement), hereby waive, on their own behalf and on behalf of all Designated Holders, the right to (a) receive written notice from the Company of the filing of the Registration Statement and the Warrant Share Registration and (b) register any shares of Common Stock or Preferred Stock in the Registration Statement and the Warrant Share Registration. Except for the specific waivers and agreements contained herein, the rights of the undersigned and other parties to the Agreement under the Agreement shall remain in full force and effect.This letter may be delivered by any party by facsimile or other electronic transmission and may be executed by any one or more of the parties in any number of Registration Rights Agreement Waiver Letter counterparts, each of which shall be deemed to be an original, but all such respective counterparts shall together constitute one and the same instrument. Very truly yours, /s/ Sheldon G. Adelson Sheldon G. Adelson /s/ Dr. Miriam Adelson Dr. Miriam Adelson DR. MIRIAM AND SHELDON G. ADELSON CHARITABLE TRUST /s/ Sheldon G. Adelson Sheldon G. Adelson, Trustee SHELDON G. ADELSON DECEMBER 2 SHELDON G. ADELSON FEBRUARY 2 SHELDON G. ADELSON OCTOBER 2 SHELDON G. ADELSON OCTOBER 2 SHELDON G. ADELSON JUNE 30, 2 SHELDON G. ADELSON JUNE 29, 2 SHELDON G. ADELSON SEPTEMBER 28, 2 SHELDON G. ADELSON SEPTEMBER 29, 2 SHELDON G. ADELSON MARCH 2 /s/ Sheldon G. Adelson /s/ Timothy D. Stein Sheldon G. Adelson, Trustee Timothy D. Stein, Trustee ESBT S TRUST U/D/T DATED OCTOBER 1, 2002 ESBT Y TRUST U/D/T DATED OCTOBER 1, 2002 QSST A TRUST U/D/T DATED OCTOBER 1, 2002 QSST M TRUST U/D/T DATED OCTOBER 1, 2002 SHELDON G. ADELSON 2/D/T MAY 31, 2004 GENERAL TRUST UNDER THE SHELDON G. ADELSON 2 GENERAL TRUST UNDER THE SHELDON G. ADELSON 2 FAMILY TRUST /s/ Dr. Miriam Adelson /s/ Irwin Chafetz /s/ Timothy D. Stein Dr. Miriam Adelson, Trustee Irwin Chafetz, Trustee Timothy D. Stein, Trustee Registration Rights Agreement Waiver Letter 2 MIRIAM ADELSON JUNE 2 MIRIAM ADELSON OCTOBER 2 /s/ Dr. Miriam Adelson /s/ Timothy D. Stein Dr. Miriam Adelson, Trustee Timothy D. Stein, Trustee SIVAN OCHSHORN 2 /s/ Dr. Miriam Adelson Dr. Miriam Adelson, Trustee YASMIN LUKATZ OCTOBER 2 YASMIN LUKATZ OCTOBER 2 YASMIN LUKATZ 2 /s/ Yasmin Lukatz /s/ Timothy D. Stein Yasmin Lukatz, Trustee Timothy D. Stein, Trustee SIVAN OCHSHORN DECEMBER 2 SIVAN OCHSHORN DECEMBER 2 /s/ Sivan Ochshorn Dumont /s/ Timothy D. Stein Sivan Ochshorn Dumont, Trustee Timothy D. Stein, Trustee LUKATZ FAMILY INVESTMENT LLC /s/ Yasmin Lukatz /s/ Timothy D. Stein Yasmin Lukatz, Manager Timothy D. Stein, Manager Accepted and agreed, as of the date first written above LAS VEGAS SANDS CORP. By: /s/ Kenneth J. Kay Name: Kenneth J. Kay Title: Executive Vice President and Chief Financial Officer Registration Rights Agreement Waiver Letter 3 Schedule A Transferees Sheldon G. Adelson December 2008 Three Year LVS Annuity Trust Sheldon G. Adelson February 2009 Three Year LVS Annuity Trust Sheldon G. Adelson October 2009 Two Year LVS Annuity Trust Sheldon G. Adelson October 2009 Three Year LVS Annuity Trust Sheldon G. Adelson June 29, 2010 Two Year LVS Annuity Trust Sheldon G. Adelson June 30, 2010 Two Year LVS Annuity Trust Sheldon G. Adelson September 28, 2010 Two Year LVS Annuity Trust Sheldon G. Adelson September 29, 2010 Two Year LVS Annuity Trust Sheldon G. Adelson March 2011 Two Year LVS Annuity Trust General Trust under the Sheldon G. Adelson 2007 Remainder Trust General Trust under the Sheldon G. Adelson 2007 Friends and Family Trust Miriam Adelson June 2011 Two Year LVS Annuity Trust Sivan Ochshorn 2010 Grantor Trust Yasmin Lukatz October 2010 Two Year LVS Annuity Trust Yasmin Lukatz October 2010 Three Year LVS Annuity Trust Yasmin Lukatz 2010 Grantor Trust Sivan Ochshorn December 2010 Two Year LVS Annuity Trust Sivan Ochshorn December 2010 Five Year LVS Annuity Trust Miriam Adelson October 2011 Two Year LVS Annuity Trust Lukatz Family Investment LLC Registration Rights Agreement Waiver Letter 4
